Title: To Benjamin Franklin from Martha Johnson, 18 October 1781
From: Johnson, Martha
To: Franklin, Benjamin



Hounoured sir
London Octbr the 18th 1781
I take this opertunity to write to Return you my most Humble thanks for your kind favor which was of grate sarvis to me in my Dredfull Distress which is out of my power to Describ. I had Ben in a Bad state of Health all the winter with a slow Nervous fevor and had Ben in the Country for 2 or 3 weeks which was of grate sarvis to me. I had Ben at home But a few Days, and thought my self Happey in the Recovery of my Health and what added still more to my happeyness was haveing a prospect of a good deal of work which if it pleas god to give me my Health I should Do very well. I went to Bed that night more Composed and Easear in my mind then I had Ben I may say for some years. I had not Ben asleep more then an Houer when I was awakd By the Cry of fier. I got out of Bed and opened the Door when I saw it Braking through the window of the next House and Communicated immeadatly to a window on our staircase Close to my Room Door it Raged so furiously that in a few more minuts our staircase was on fier. I had only time to put on one petticoat and Caught a Bed gown in my Hand and Run Down stairs into the street and meet the fier all the way and saved no one thing, I had only too Days before Recived my fore months pay from the waroffice and had too gineuis more with it in a Drawer which I ment to pay my Rent with on the monday following as this happened on saterday morning But had not time to Open it so it was all Lost with Every thing I had in the world out of Eighteen gowns forteen of which was my own. I had linning and Every thing Else in propotion. I had not one thing left But a Bed gown and one petticoat not so much as a shoue nor stocking cap Hankirchif or apron. Judg my Dear uncal the Dridfull situvation I was in naked in the street and not one frind or Relation to fly too for sucker nor knew not where to fly nor what to Do with my self. But god who is our Best frind in all our afflictions Raised me up one to take me in a widow of a Cole marchant that lived in fountain Court of whome I had Bought al the Coles I used for the whole time I have lived in london. I stayed there for six weeks and severl of my nabours gave me somthing to help me among whome was mrs willm Smith and her too sisters mr Edwards wine marchent Lady Lorein and mrs Barrow which has Enabled me to take a Lodging and I have Bought a little furnituer, But as yet Cannot Buy much Close Exsept Bearly what I Could not Do without But pleas god to give me health I shall Be quite Content, if I Can have as much as will supply Barely the necessarys of life haveing But just got out of so long an illness the fright sized my nevirs [nerves] in so vilent a manner that I was above too months not able to hold a thing in my hand nor to walk without tottering and at sometimes Could scarsley speak a plain word But I was prevaild on to go into the Cold Bath which was of grate ues to me that and about a fortnight of the Country air has set me quite up again and I am now in good health Blessed Be god for it.
My Children are Borth in the west Indes Samey a Lietn in the navey and my Daughter at Barbados. She suffered gratly By the late Hurricane her house was intierly Distroyed and Everything in it her mother Clarke was kild as she was Comeing out of her house and maney more shared the same fate But she Cannot Come to England as she has a lawsute in hand and till that is finished she Cannot have her fortune in her own hands.
I must now Beg your Pardon for not writeing Before But was put to my shifts how to send it But I hope this will Come safe to hand. I will now Conclude with my Duty to you and prayer to god for your Health and Happeyness and our Honrd sir your most affectionate neice
Martha Johnson


P.S. I should take it as a favor if you would let me have a line from you and let me know if my ant Makeham is liveing and when you write to her give my Duty to her. I hear my nephew Jonathan williams is marrid. I hope he has got an agreeable wife as I think he will make a very good Husband. Pray be so good as to give my kind love to him and likewise to temple who I hear is grown a fine young man. I long much to hear from al my frinds in America But that is almost imposeble. I Shall tier you with my scroal. Adue once more M J
please Direct for me No 4 Burleigh street strand

